Exhibit 10.2

 

VOTING AGREEMENT

 

AGREEMENT (this “Agreement”), dated as of May 23, 2015, by and between Time
Warner Cable Inc., a Delaware corporation (the “Company”) and Liberty Broadband
Corporation, a Delaware corporation (the “Stockholder”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company, Charter Communications, Inc., a Delaware corporation (“Parent”), CCH I,
LLC, a Delaware limited liability company and wholly-owned subsidiary of Parent
(“New Charter”), Nina Corporation I, Inc., a Delaware corporation (“Merger
Subsidiary One”), Nina Company II, LLC, a Delaware limited liability company and
wholly owned direct subsidiary of New Charter (“Merger Subsidiary Two”) and Nina
Company III, LLC, a Delaware limited liability company and wholly owned direct
subsidiary of Merger Subsidiary Two (“Merger Subsidiary Three”), are entering
into an Agreement and Plan of Mergers (as amended or modified from time to time,
the “Mergers Agreement”) pursuant to which (a) Merger Subsidiary One will be
merged with and into the Company, with the Company continuing as the surviving
corporation (the “First Company Merger”), (b) immediately following consummation
of the First Company Merger, the Company will be merged with and into Merger
Subsidiary Two, with Merger Subsidiary Two as the surviving entity (the “Second
Company Merger”) and (c) immediately following consummation of the Second
Company Merger, Parent will be merged with and into Merger Subsidiary Three,
with Merger Subsidiary Three as the surviving entity and a wholly owned
subsidiary of New Charter (the “Parent Merger”);

 

WHEREAS, as of the date hereof, the Stockholder is the record and beneficial
owner of the number of shares of Parent Stock listed on Schedule 1.01;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
New Charter, Merger Subsidiary One, the Stockholder and Liberty Interactive
Corporation (“Liberty Interactive”) are entering into a Contribution Agreement
pursuant to which, subject to the terms and conditions contained therein, the
Stockholder and Liberty Interactive agree to assign, transfer, convey and
deliver shares of Company Stock to Merger Subsidiary One in exchange for shares
of common stock of Merger Subsidiary One, as described in such agreement; and

 

WHEREAS, in order to induce the Company to enter into the Mergers Agreement, the
Stockholder has agreed to enter into this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINED TERMS

 

Section 1.01.  Definitions Generally.  For purposes of this Agreement, terms
used in this Agreement that are defined in the Mergers Agreement but not in this
Agreement shall have the respective meanings ascribed to them in the Mergers
Agreement.

 

Section 1.02.  Certain Definitions.  In addition, the following terms, as used
herein, have the following meanings:

 

(i)             “beneficial ownership” of any security by any person means
“beneficial ownership” of such security as determined pursuant to Rule 13d-3
under the 1934 Act, including all securities as to which such person has the
right to acquire, without regard to the 60-day period set forth in such rule. 
The terms “beneficially owned” and “beneficial owner” shall have correlative
meanings.

 

(ii)          “Certificate of Incorporation” means the certificate of
incorporation of Parent.

 

(iii)       “Covered Shares” means, at any time, the Stockholder’s Existing
Shares and New Shares as of such time.

 

(iv)      “Existing Shares” means all shares of Parent Stock owned of record by
the Stockholder or one or more of its subsidiaries and beneficially by the
Stockholder as of the date of this Agreement.

 

(v)         “New Charter Stock Issuance” means the issuance of shares of New
Charter Common Stock as part of the Merger Consideration.

 

(vi)      “New Shares” means all shares of Parent Stock acquired of record or
beneficially from the date hereof to the record date for the Parent Stockholder
Meeting.

 

(vii)   “Parent Stock” means the Class A Common Stock of Parent, par value
$0.001 per share and any other equity or voting securities of Parent (and any
successor in interest thereto) of any class, whether now existing or hereafter
authorized and issued.

 

(viii) “Restricted Period” means the period from the date hereof until the date
of termination of this Agreement; provided, that in the event the Merger
Agreement is terminated pursuant to Section 10.01(b)(iii)(A) or 10.01(d)(ii) of
the Merger Agreement, the expiration of the Restricted Period will be extended
for a period of six (6) months following the date of such termination.

 

2

--------------------------------------------------------------------------------


 

Section 1.03.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections and Schedules are to Articles,
Sections and Schedules of this Agreement unless otherwise specified.  All
Schedules annexed hereto are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement.  Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular.  Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any statute shall
be deemed to refer to such statute as amended from time to time and to any
rules or regulations promulgated thereunder.  References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof; provided,
that references to the Mergers Agreement will be deemed to refer to the Mergers
Agreement as of the date hereof and without giving effect to any amendment,
modification or supplement thereto unless such amendment, modification or
supplement has been approved or consented to by the Stockholder to the extent
required pursuant to the Investment Agreement, dated of even date herewith, by
and among Parent, New Charter and the Stockholder.  References to any Person
include the successors and permitted assigns of that Person.  References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively.  References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any Applicable Law.

 

ARTICLE 2
VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.01.  Agreement to Vote.

 

(a)         Agreement to Vote.  Until the termination of this Agreement in
accordance with Article 6, the Stockholder hereby agrees that at any meeting
(whether annual or special and whether or not adjourned or postponed) of the
holders of Parent Stock, however called, or in connection with any written
consent of the holders of Parent Stock, the Stockholder shall vote (or cause to
be voted) or deliver a consent (or cause a consent to be delivered) with respect
to the Stockholder’s Covered Shares to the fullest extent that such Covered
Shares are entitled to be voted at the time of any vote or action by written
consent:

 

3

--------------------------------------------------------------------------------


 

(i)             in favor of the approval of the Mergers Agreement, the Parent
Merger, the New Charter Stock Issuance, the Equity Exchange, the Equity
Purchase, and the Stockholders Agreement and the other transactions contemplated
by the Mergers Agreement;

 

(ii)          without limitation of the preceding clause (i), in favor of any
proposal to adjourn or postpone any meeting of the holders of Parent Stock at
which the matter described in the preceding clause (i) is submitted for the
consideration and vote of the holders of Parent Stock to a later date if there
are not sufficient votes for approval of such matters on the date on which the
meeting is held; and

 

(iii)       against any corporate action the consummation of which would
reasonably be expected to prevent or delay the consummation of the transactions
contemplated by the Mergers Agreement.

 

(b)         During the Restricted Period, the Stockholder hereby agrees that at
any meeting (whether annual or special and whether or not adjourned or
postponed) of the holders of Parent Stock, however called, or in connection with
any written consent of the holders of Parent Stock, the Stockholder shall vote
(or cause to be voted) or deliver a consent (or cause a consent to be delivered)
with respect to the Stockholder’s Covered Shares to the fullest extent that such
Covered Shares are entitled to be voted at the time of any vote or action by
written consent against any Parent Acquisition Proposal, or any transaction that
would have constituted a Parent Acquisition Proposal if the Mergers Agreement
were then in effect.

 

(c)          Certain Procedural Matters.  With respect to any vote required to
be cast or consent required to be executed pursuant to Section 2.01(a) or
Section 2.01(b), the Stockholder agrees to take (or cause to be taken) all steps
reasonably necessary to ensure that all of the Stockholder’s Covered Shares are
counted as present for quorum purposes (if applicable) and for purposes of
recording the results of the vote or consent.

 

(d)         No Obligation to Exercise Options or Other Rights.  Nothing
contained in this Section 2.01 shall require the Stockholder (i) to convert,
exercise or exchange any Parent Securities to acquire shares of Parent Stock or
(ii) to vote or execute any consent with respect to any shares of Parent Stock
not issued upon the conversion, exercise or exchange of any Parent Securities
prior to the applicable record date for that vote or consent.

 

Section 2.02.  Revocation of Proxies.  The Stockholder hereby revokes (or causes
to be revoked) any and all previous proxies granted with respect to the Existing
Shares that is inconsistent with Section 2.01.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

 

The Stockholder represents and warrants to the Company that:

 

Section 3.01.  Organization.  The Stockholder is duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
organization.

 

Section 3.02.  Authorization.  The execution, delivery and performance by the
Stockholder of this Agreement and the consummation by the Stockholder of the
transactions contemplated hereby are within the corporate powers of the
Stockholder and have been duly authorized by all necessary corporate action. 
This Agreement constitutes a valid and binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms (subject to
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other laws affecting creditors’ rights generally and general
principles of equity).

 

Section 3.03.  No Conflict; Required Filings and Consents.  The execution,
delivery and performance by the Stockholder of this Agreement and the
consummation of the transactions contemplated hereby do not and will not
(i) violate the certificate of incorporation, certificate of formation,
agreement of limited partnership or similar organizational documents of the
Stockholder, (ii) violate any applicable law to which the Stockholder is
subject, (iii) require any consent or other action by any person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit or right to which such
Stockholder is entitled under, any provision of any agreement or other
instrument to which the Stockholder is a party, (iv) result in the imposition of
any lien on any Covered Shares (other than any lien created by this Agreement),
(v) require any consent, approval, order, authorization or permit of, or
registration or filing with or notification to, any Governmental Authority or
other person, except for the filing with the SEC of any Schedule 13D or 13G (or
amendments thereto) and filings under Section 16 of the 1934 Act as may be
required in connection with this Agreement and the transactions contemplated
hereby, except, in the case of the foregoing clauses (ii), (iii), (iv) and (v),
as would not impact the Stockholder’s ability to perform or comply with its
obligations under this Agreement or to consummate the transactions contemplated
herein on a timely basis.

 

Section 3.04.  Ownership of Shares.  As of the date of this Agreement, the
Stockholder is the beneficial owner of 28,838,718 outstanding shares of Parent
Stock owned of record by the Stockholder or one or more of its subsidiaries,
which shares of Parent Stock collectively constitute Existing Shares, free and
clear of any lien and any other limitation or restriction (including any
restriction on the right to vote or otherwise dispose of any such

 

5

--------------------------------------------------------------------------------


 

shares) other than those created by (i) this Agreement, (ii) the amended and
restated certificate of incorporation of Parent, (iii) that certain Stockholders
Agreement, dated as of March 19, 2013, by and between Parent and Liberty Media
Corporation, as amended by the Amendment to Stockholders Agreement, dated
September 29, 2014, by and among Parent, Liberty Media Corporation and
Stockholder, as such agreement may be further amended on or before the date
hereof (the “Parent Stockholders Agreement”) or (iv) U.S. federal or state
securities laws.  None of the Existing Shares is, and as of the date for any
meeting of stockholders of Parent called to approve any matters referred to in
Section 2.01, no Covered Shares will be, subject to any voting trust or other
agreement or arrangement with respect to the voting of such shares of Parent
Stock, other than the Parent Stockholders Agreement.

 

Section 3.05  Total Shares.  The Existing Shares constitute all of the shares of
Parent Stock beneficially owned by the Stockholder as of the date hereof and on
the record date for the Parent Stockholder Meeting, the Covered Shares will
constitute all of the shares of Parent Stock beneficially owned by the
Stockholder.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Stockholder that:

 

Section 4.01.  Authorization.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby are within the corporate powers of the Company
and have been duly authorized by all necessary corporate action.  This Agreement
constitutes a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity).

 

Section 4.02.  No Conflict; Required Filings and Consents. The execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated hereby do not and will not (i) violate the
certificate of incorporation or similar organizational documents of the Company,
(ii) violate any applicable law to which the Company is subject, (iii) require
any consent or other action by any person under, constitute a default under, or
give rise to any right of termination, cancellation or acceleration or to a loss
of any benefit or right to which the Company is entitled under, any provision of
any agreement or other instrument binding upon the Company, (iv) require any
consent, approval, order, authorization or permit of, or registration or filing
with or notification to, any Governmental Authority or other person,

 

6

--------------------------------------------------------------------------------


 

except for the filing with the SEC of any Schedule 13D or 13G (or amendments
thereto) and filings under Section 16 of the 1934 Act as may be required in
connection with this Agreement and the transactions contemplated hereby, or
(v) result in the imposition of any lien on any material assets of the Company
except, in the case of the foregoing clauses (ii), (iii), (iv) and (v), as would
not impact the Company’s ability to perform or comply with its obligations under
this Agreement or to consummate the transactions contemplated herein on a timely
basis.

 

ARTICLE 5
COVENANTS OF THE STOCKHOLDER

 

Section 5.01.  Restrictions on Transfer.  The Stockholder agrees during the
Restricted Period, the Stockholder shall not, directly or indirectly, sell,
transfer, pledge, encumber, assign, distribute, gift or otherwise dispose of
(each, a “Transfer”) any shares of Parent Stock owned of record or beneficially
by the Stockholder or any interest therein, or any voting rights with respect
thereto, or enter into any contract, option or other arrangement or
understanding with respect thereto (including any voting trust or agreement),
other than (i) in a bona fide sale of Parent Stock to one or more third party
acquirers, so long as such third party acquirer executes an instrument,
reasonably acceptable to the Company, assuming all the rights, benefits and
obligations of the Stockholder under Article 1, Article 2, Sections 5.01 and
5.02, Article 6 and Article 7 hereunder in connection with such transfer,
(ii) pursuant to or resulting from the entrance into any swap, hedge, forward
sale or other similar arrangement, provided that in the case of this clause
(ii), (x) the Stockholder (or one or more of its subsidiaries) retains all
voting rights in the subject Parent Stock and (y) the Stockholder agrees not to
physically settle such swap, hedge, forward sale or similar arrangement prior to
the termination of this Agreement, (iii) a bona fide pledge of, or grant of a
security interest in, Parent Stock in connection with any financing arrangements
with a financial institution, including any resulting transfer of such pledged
shares (or shares in which a security interest has been granted) upon any
default and foreclosure under the indebtedness underlying such pledge or
security interest, so long as the Stockholder (or one or more of its
subsidiaries) retains full voting rights of such pledged shares (or shares in
which a security interest has been granted) prior to such default and
foreclosure and (iv) any transfer of Parent Stock to a subsidiary or an
affiliate of the Stockholder, including any subsidiary or affiliate that ceases
to be a subsidiary or an affiliate of the Stockholder as a result of any
spin-off, split-off or similar distribution transaction, so long as such
subsidiary or affiliate executes an instrument, reasonably acceptable to the
Company, assuming all the rights, benefits and obligations of the Stockholder
hereunder, in connection with such transfer, which instrument shall be executed
(x) in the case of a transfer to a non-wholly owned

 

7

--------------------------------------------------------------------------------


 

subsidiary or affiliate, prior to the date of such transfer, and (y) in the case
of a transfer to a wholly-owned subsidiary, prior to the consummation of any
spin-off, split-off or similar distribution transaction.

 

Section 5.02.  No Proxies.  The Stockholder agrees that, during the Restricted
Period, the Stockholder shall not directly or indirectly grant any person any
proxy (revocable or irrevocable), power of attorney or other authorization with
respect to any of the Stockholder’s Covered Shares that is inconsistent with
Section 2.01.

 

Section 5.03.  Non-Solicitation.  The Stockholder agrees that it will comply
during the Restricted Period with the provisions of Sections
7.04(a)(i)-(iii) and (vii) and the first sentence of Section 7.04(f) of the
Mergers Agreement as if it were the Parent party thereto; provided, however,
that the foregoing (x) will not restrict or limit the Stockholder’s ability to
engage in discussions and negotiations with, and provide information to,
providers (or potential providers) of financing to the Stockholder in connection
with the Stockholder’s acquisition of additional Parent Shares and to obtain
financing from such investors and (y) will not be applicable to any plan or
proposal relating to any sale or acquisition of Stockholder, its assets, or any
interest therein (other than a sale of any Covered Shares).

 

ARTICLE 6
TERMINATION

 

Section 6.01.  Termination.  This Agreement and all obligations of the parties
hereunder shall automatically terminate upon the earliest to occur of (a) the
Effective Time and (b) the termination of the Mergers Agreement in accordance
with its terms.  Upon the termination of this Agreement, neither the Company nor
the Stockholder shall have any rights or obligations hereunder and this
Agreement shall become null and void and have no effect; provided, that this
Section 6.01 and Sections 7.02 through 7.15 shall survive such termination;
provided, further, that the Stockholder’s obligation under Sections 2.01(b) and
2.01(c) and Article 5 will survive until the expiration of the Restricted Period
with respect to Covered Shares beneficially owned by the Stockholder at the time
of any applicable action required to be taken by the Stockholder during such
period.  Notwithstanding the foregoing, termination of this Agreement shall not
prevent any party from seeking any remedies (at law or in equity) against any
other party for that party’s willful breach of any of the terms of this
Agreement prior to the date of termination.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7
MISCELLANEOUS

 

Section 7.01.  Further Assurances.  The Company and the Stockholder will each
execute and deliver, or cause to be executed and delivered, all further
documents and instruments and use its reasonable best efforts to take, or cause
to be taken, all actions necessary to comply with its obligations under this
Agreement.

 

Section 7.02.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or e-mail transmission)
and shall be given, if to the Company, to:

 

Time Warner Cable Inc.
60 Columbus Circle
New York, New York 10023
Attention:  General Counsel
Facsimile:

 

with a copy to:

 

Paul, Weiss, Rifkind, Wharton & Garrison, LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:                 Robert B. Schumer
                                                                        Ariel J.
Deckelbaum
                                                                        Ross A.
Fieldston
Facsimile:                 (212) 757-3990

 

if to the Stockholder, to such Stockholder at its address, facsimile number or
e-mail address set forth on the applicable signature page hereof, or to such
other address, facsimile number or e-mail address as such party may hereafter
specify for the purpose by notice to the other party hereto.

 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. on a
business day in the place of receipt; provided, that in the case of delivery by
e-mail or facsimile, a copy is also sent for delivery to the recipient by
national overnight courier for delivery by the second (2nd) Business Day
following such transmission unless such copy is waived by the recipient. 
Otherwise, any such notice, request or communication shall be deemed to have
been received on the next succeeding Business Day in the place of receipt.

 

Section 7.03.  Amendments and Waivers.

 

(a)         Any provision of this Agreement (including any Schedule hereto) may
be amended or waived if, but only if, such amendment or waiver is in writing

 

9

--------------------------------------------------------------------------------


 

and is signed, in the case of an amendment, by each party to this Agreement or,
in the case of a waiver, by each party against whom the waiver is to be
effective.

 

(b)         No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by Applicable Law.

 

Section 7.04.  Documentation and Information.  The Stockholder consents to and
authorizes the publication and disclosure by the Company of the Stockholder’s
identity and holding of Covered Shares, the nature of the Stockholder’s
commitments, arrangements and understandings under this Agreement (including,
for the avoidance of doubt, the disclosure of this Agreement) and any other
information, in each case, that the Company reasonably determines is required to
be disclosed by applicable law in any Current Report on Form 8-K, any Statement
on Schedule 13D, any other disclosure document in connection with the Mergers
Agreement and any filings with or notices to Governmental Authorities in
connection with the Mergers Agreement, provided that the Company shall give the
Stockholder and its legal counsel a reasonable opportunity to review and comment
on such publications or disclosure prior to their being made public, and the
Company shall consider in good faith all comments of the Stockholder in
connection therewith.

 

Section 7.05.  Expenses.  All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

 

Section 7.06.  Entire Agreement.  This Agreement (including the Schedule hereto)
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and undertakings, both written
and oral, between the parties with respect to the subject matter hereof.

 

Section 7.07.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided, that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other party hereto.

 

Section 7.08.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

 

Section 7.09.  Counterparts; Effectiveness.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect

 

10

--------------------------------------------------------------------------------


 

as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each party hereto shall have received a
counterpart hereof signed by the other party hereto.  Until and unless each
party has received a counterpart hereof signed by the other party hereto, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).

 

Section 7.10.  Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

Section 7.11.  Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its Affiliates or against any
party or any of its Affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each party hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 7.02 shall be deemed effective service of process on such
party.

 

Section 7.12.  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11

--------------------------------------------------------------------------------


 

Section 7.13.  Specific Performance.  The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof, in addition to
any other remedy to which they are entitled at law or in equity.

 

Section 7.14.  No Ownership Interest.  All rights and ownership of and relating
to the Stockholder’s Covered Shares shall remain vested in and belong to the
Stockholder, and the Company shall have no authority to exercise any power or
authority to direct the Stockholder in the voting of any of the Stockholder’s
Covered Shares, except as otherwise specifically provided herein, or in the
performance of the Stockholder’s duties or responsibilities as a stockholder of
Parent.

 

Section 7.15  Other Capacities.  The Stockholder is signing this Agreement
solely in the Stockholder’s capacity as an owner of the Covered Shares, and
noting herein shall prohibit, prevent or preclude any designee of such
Stockholder from taking or not taking any action in its capacity as an officer
or director of Parent.

 

[The remainder of this page has been intentionally left blank; the next
page is the signature page]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

TIME WARNER CABLE INC.

 

 

 

 

 

 

 

By:

/s/ Robert D. Marcus

 

 

Name:

Robert D. Marcus

 

 

Title:

Chairman & Chief Executive

 

 

 

Officer

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

LIBERTY BROADBAND CORPORATION

 

 

 

 

 

By:

/s/ Craig E. Troyer

 

 

Name:

Craig E. Troyer

 

 

Title:

Vice President and Deputy

 

 

 

General Counsel

 

 

Address for notices:

 

 

 

Liberty Broadband Corporation

 

12300 Liberty Boulevard

 

Englewood, CO 80112

 

Attention:

Richard N. Baer

 

Facsimile:

 

 

E-mail:

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

Baker Botts L.L.P.

 

30 Rockefeller Plaza

 

New York, NY 10112

 

Attention:

Frederick McGrath

 

 

Renee L. Wilm

 

Facsimile:

(212) 259-2500

 

E-mail:

 

 

frederick.mcgrath@bakerbotts.com

 

 

 

 

renee.wilm@bakerbotts.com

 

--------------------------------------------------------------------------------


 

List of Omitted Exhibits and Schedules

 

The following schedule to the Voting Agreement, dated May 23, 2015, by and
between Time Warner Cable Inc. and Liberty Broadband Corporation has not been
provided herein:

 

Schedule 1.01                    —                                   Number of
Shares Beneficially Owned

 

The registrant hereby undertakes to furnish supplementally a copy of the omitted
schedule to the Securities and Exchange Commission upon request.

 

--------------------------------------------------------------------------------